Order entered December 11, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00617-CR

                       STEVEN EDWARD VILLNAVE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-22214-U

                                         ORDER
       The State’s second motion for an extension of time to file its brief is GRANTED. The

State’s brief, received simultaneously with its motion, is deemed timely filed. The Clerk is

DIRECTED to file the brief effective December 9, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         PRESIDING JUSTICE